Dear Senator Campbell:
You have requested the opinion of this office regarding whether or not businesses will be subject to penalties if they refuse to remit sales and use taxes to separate political subdivisions within the same parish, in light of La. Const. (1974) Art. VII, Sec. 3(B)(1), which was added by Act No. 1072 of the 1991 Special session, approved October 19, 1991, effective November 20, 1991.  Art. VII, Sec. 3(B)(1) states, in pertinent part:
           "Notwithstanding any contrary provision of this constitution, sales and use taxes levied by political subdivisions shall be collected by a single tax collector for each parish.  On or before July 1, 1992, all political subdivisions within each parish shall agree between and among themselves to provide for the collection of such taxes by a single collector or a central collection commission.  The legislature, by general law, shall provide for the collection of sales and use taxes levied by political subdivisions, by a central collection commission in those parishes where a single collector or a central collection commission has not been established by July 1, 1992."
Pursuant to this constitutional provision, the legislature enacted R.S. 33:2844.1, pursuant to Act 1057 of the 1992 Regular Session, which establishes a central collection commission in those parishes where a single tax collector of sales and use taxes has not been established by July 1, 1992. The Act provides that in parishes other than Sabine and St. Landry, the central collection committee shall consist of one representative from each political subdivision within the parish which levies a sales and use tax (special provisions apply to Sabine and St. Landry Parishes).
Neither the constitution nor Act 1057 impose any penalty on political subdivisions within parishes which fail to comply, and no remedy is granted to taxpayers therein.
As such, it is our opinion that taxes due and payable after July 1, 1992, must still be paid, as the taxes are still owed to the political subdivision which levied the tax.  Although businesses within such `non-complying' parishes may be justified in objecting to being forced to make payments to separate taxing entities, the withholding of taxes due is not a legally sanctioned form of protest.
We trust this answers your inquiry.  If we can be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/0154n